Citation Nr: 0828409	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-25 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from November 1971 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  The veteran is service connected left clavicular 
fracture, rated as 20 percent disabling; left rib cage 
fracture, rated as 10 percent disabling; and left ear scar 
rated as 10 percent disabling.  He has a combine 40 percent 
disability rating.

2.  The veteran is not unemployable as a result of his 
service connected disabilities.  


CONCLUSION OF LAW

A total rating based on individual unemployability due to the 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in December 2004, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating his claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

The Board notes that in a July 2006 statement of the case 
(SOC) and a December 2006 hearing letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), service personnel 
records, VA medical records, private medical records, Social 
Security Administration (SSA) records, and VA examinations.  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

TDIU Claim

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

The veteran has three service-connected disabilities: a left 
clavicle fracture evaluated as 20-percent disabling, a left 
rib cage fracture evaluated as 10 percent disabling, and a 
left ear scar evaluated as 10 percent disabling.  His 
combined rating, considering all three disabilities, is 40 
percent.  38 C.F.R. § 4.25.  Therefore, he does not meet the 
threshold minimum rating requirements of 38 C.F.R. § 4.16(a) 
for consideration of a TDIU.  Moreover, the Board finds no 
basis for an extra-schedular award of a TDIU under 38 C.F.R. 
§ 4.16(b) and § 3.321(b)(1).  

The RO obtained the veteran's SSA records, which show that he 
is disabled due to his non-service-connected severe diabetes, 
major depression, and borderline intelligence.  SSA 
determined he has been disabled since July 1995.  

The veteran was incarcerated from November 1999 to January 
2004, and as a result was not employed during that time.  

At his January 2007 video conference hearing, the veteran 
testified that he had not worked since 1998, and had been 
rejected by VA's Vocational Rehabilitation and Employment 
Program.  He stated that he had problems working due to his 
hands losing circulation, pain in his ribs when the weather 
was cold, and fibromyalgia.  He stated that the SSA found him 
to be disabled due to bipolar disorder, diabetes, and 
attention deficit hyperactivity disorder (ADHD).  The Board 
notes that the August 1997 SSA disability determination found 
the veteran disabled primarily due to severe diabetes and 
secondarily due to major depression and borderline 
intelligence.  

The veteran's VA treatment records do not show a worsening of 
his service-connected disabilities over the years, and his VA 
examinations show that he has several diagnoses of mental 
illnesses and severe, uncontrolled diabetes. In December 
2004, he underwent a VA examination where the examiner noted 
that the veteran had varying diagnoses of mental illnesses, 
including major depressive disorder, schizoaffective 
disorder, schizophrenia, borderline personality disorder, 
schizotypal disorder, and antisocial personality disorders.  
The examiner noted that the veteran was not receiving 
adequate psychiatric treatment or medications.  The examiner 
diagnosed the veteran with chronic, active bipolar disorder, 
multiple specific phobias, social phobia, mixed personality 
disorder with antisocial features, and concluded that he had 
"significant' psychiatric illness.  He was "not regarded as 
capable of employment" as a result of his multiple 
psychiatric conditions that were not receiving adequate 
treatment.  

In December 2004, the veteran underwent a VA examination for 
his service-connected left clavicle fracture.  An x-ray taken 
in May 2004 showed a well-healed fracture with "minimal, if 
any" deformity.  During the examination, the physician 
lightly touched the veteran's left shoulder and the veteran 
"jumped violently as if this caused exquisite pain, and 
yelped, 'ouch.'" He then gathered his clothes and left the 
office, without allowing the physician to finish the 
examination.  The only conclusion the examiner could make was 
from the x-ray of his shoulder, which was radiographically 
normal.  

X-rays taken during a May 2004 examination of the veteran's 
service-connected clavicle and rib fracture residuals showed 
a normal left shoulder and a normal left rib cage.  At the 
examination, the veteran reported pain when he moved his 
torso.  He also had upper quadrant abdominal tenderness.  The 
examiner diagnosed the veteran with a history of fracture of 
the left clavicle with left shoulder pain and decreased range 
of motion in the left shoulder.  He was also diagnosed with 
fractures of the left rib cage with residual pain.  The 
examiner did not conclude that these conditions prevented the 
veteran from working.  

There are no findings of unemployability due to his service-
connected clavicle and rib fractures or ear scar.  His post-
service medical records do not show that he is unable to work 
due to his service-connected disabilities.  Rather, they show 
that he is unable to work because of his multiple psychiatric 
disorders, none of which are service-connected.  

As the Court has stated, the record must reflect some factor 
that takes a particular case outside the norm in order for a 
claim for individual unemployability benefits to prevail.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  Id.  The question is whether he is 
capable of performing the physical and mental acts required 
by employment because of his service-connected disabilities, 
not whether he can find employment.  

The Board must consider the effects of the veteran's service-
connected disability in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated the Board cannot deny the 
veteran's claim for a TDIU without producing evidence, as 
distinguished by mere conjecture, that the veteran can 
perform work.  In this case, as mentioned, the veteran has 
not worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude his service-
connected disability caused his unemployment since there is 
evidence expressly indicating is disabled due to conditions 
that are unrelated to his military service.  Accordingly, the 
weight of the evidence is against his claim for a TDIU under 
both 38 C.F.R. § 4.16(a) and (b).  

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
But the facts in this case are distinguishable from Bowling.  
In Bowling, according to the Court, there was, at least, a 
plausible basis in the record for concluding the veteran was 
unable to secure and follow a substantially gainful 
occupation due to a service-connected disability.  The Court 
held that where there is plausible evidence that a claimant 
is unable to secure and follow a substantially gainful 
occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the Compensation & Pension (C&P) 
Director.  However, unlike Bowling, the veteran has not 
submitted supporting evidence of unemployability based on the 
current service-connected disabilities alone, and the 
evidence on file has been found to provide probative evidence 
against this claim because it shows that he cannot work due 
to non-service-connected psychiatric disorders and diabetes.  

In summary, the Board finds that the preponderance of the 
evidence is against the claim for a TDIU.  And when, as here, 
the preponderance of the evidence is against the claim, the 
evidence necessarily is not in relative equipoise to apply 
the benefit-of-the-doubt doctrine.  38 C.F.R. § 4.3.  The 
veteran does not meet the threshold minimum percentage 
criteria of 38 C.F.R. § 4.16(a) and the evidence does not 
otherwise demonstrate an inability to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities to warrant application of § 4.16(b) for extra-
schedular consideration.  Therefore, the appeal is denied.


ORDER

A total rating based upon individual unemployability is 
denied.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


